Citation Nr: 0718365	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The veteran served on active duty from April 1973 to March 
1977.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from two August 2005 rating decisions of 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In January 2007, a Travel Board hearing was held before the 
undersigned at the RO.  A transcript of the hearing is of 
record.  

At the hearing, the appellant requested that his case remain 
open for another thirty days to obtain additional evidence.  
He submitted two uninterpreted private audiograms dated in 
January and March 2007.  The Board has reviewed the 
additional evidence and is of the opinion that it is not 
relevant to the issues on appeal.  

First, neither of the private audiograms address the issue of 
tinnitus so have no bearing on that issue.  To the extent 
that the audiograms assess the veteran's hearing loss, the 
Board has reviewed the evidence and finds that the private 
audiologists did not use the Maryland CNC word list as 
required by VA for rating purposes.  Therefore, regardless of 
whether the veteran has submitted a waiver, the January and 
March 2007 private audiograms cannot be used to assess 
whether the veteran has a current hearing loss disability.  
As such, there is no prejudice to the veteran in proceeding 
with consideration of this case without affording the RO an 
opportunity to review the evidence in question.  
  



FINDINGS OF FACT

1.  A bilateral hearing loss disability is not currently 
shown.

2.  Tinnitus was not manifested in service; the current 
complaints of tinnitus are not shown to be related to an 
event, injury, or disease in service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An April 2005 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claims.  He has had ample opportunity to respond/supplement 
the record, and there are no technical notice deficiency 
(including in timing) that occurred earlier in the process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a December 2006 letter 
informed the veteran of disability rating and effective date 
criteria.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA audiological evaluation in May 2005 
and a VA opinion in August 2005.  In January and March 2007, 
the veteran submitted private and VA audiological 
examinations without a waiver of RO initial review.  However, 
since these audiometry are in chart format, the Board cannot 
use them to determine whether the veteran has hearing loss by 
VA standards; hence, they are not relevant and it does not 
prejudice the veteran that the Board is not remanding his 
hearing loss claim for RO initial review of these audiometry 
results.  He has not identified any additional pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of these claims.

B.  Legal Criteria and Analysis

At the January 2007 Travel Board hearing, the veteran stated 
that he first noticed a hearing loss five years prior.  He 
also noted that his post-service occupations included his 
work as an X-ray technician and a limo driver, which had very 
little noise exposure.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Further, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Hearing loss disability is defined by regulation.  For the 
purpose of applying laws administered by the VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service medical records do not contain any 
complaints, findings, treatment, or diagnosis relating to 
either hearing loss or tinnitus.  Audiometry completed on 
March 1973 entrance examination and on November 1976 
examination prior to separation indicated that his hearing 
was normal bilaterally.  He opted out of an examination at 
separation on March 1977, indicating that his health had not 
changed since his November 1976 examination.  His DD Form 214 
shows that he was an infantryman.

On May 2005 VA examination, the veteran attributed his 
hearing loss primarily to his unprotected exposure to many 
weapons and maneuvers as an infantryman.  He recalled one 
particular incident where every piece of equipment was lined 
up and was fired simultaneously.  He also complained of 
recurrent tinnitus bilaterally that occurred twice per month 
for a few minutes each time.  Puretone thresholds in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
15
10
5
15
10
 
The diagnosis was right ear within normal limits at 500 
through 6000 Hz and had mild sensorineural hearing loss at 
8000 Hz.  The left ear was within normal limits at 500 
through 4000 Hz and had mild sensorineural hearing loss at 
6000 through 8000 Hz.  His speech recognition scores were 
good bilaterally.  In an August 2005 addendum, the 
audiologist reviewed the claims file and noted that the 
veteran did not have a hearing loss disability in service or 
currently.  

Even though it is plausible that the veteran, as an 
infantryman, was exposed to gun and tank fire, there is no 
competent evidence that he currently has a bilateral hearing 
loss disability.  His service medical records do not mention 
any bilateral hearing loss and audiometry on service 
separation revealed that his hearing was normal bilaterally.  
Moreover, findings from the most current VA examination do 
not meet pure tone criteria for impaired hearing for VA 
compensation purposes under 38 C.F.R. § 3.385.  As hearing 
loss is not shown, the one-year presumption does not apply 
and the appeal is denied.

With respect to tinnitus, the veteran contends that tinnitus 
is connected to his duties in service; however, he 
acknowledged that tinnitus did not manifest until the mid-
1990s, approximately ten years prior to filing his claim.  
Tinnitus was first clinically diagnosed in the May 2005 VA 
examination.  In an August 2005 addendum, the examiner noted 
and confirmed the diagnosis.  However, the VA audiologist 
reviewed the claims file and found that tinnitus was not as 
least as likely as not related to military (emphasis added).  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that she misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

The veteran's representative argued that the VA examiner was 
incorrect in determining tinnitus was not service connected 
because the veteran did not complain of it in service; 
however, this argument appears to reflect a misunderstanding 
of the VA examiner's opinion.  The examiner did not opine 
that tinnitus was not service connected because it did not 
manifest in service but rather stated that it manifested 
itself ten years previously, well after service discharge.  

The Board, may, and will, consider in its assessment of 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub. nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  In this case, tinnitus was first 
manifest nearly twenty years after service and has been found 
to be unrelated to active duty.

Since the VA examiner's opinion is against a finding of a 
nexus between the veteran's service and tinnitus, and there 
is no competent evidence to the contrary, the preponderance 
of the evidence is against the claim.  Thus, the claim 
seeking service connection for tinnitus must be denied.   


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


